ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_02_EN.txt.      SEPARATE OPINION OF JUDGE PARRA-ARANGUREN



  Operative clause of the Judgment — Interpretation of the 1953 correspon-
dence — Examination of the conduct of the Parties after 1953 — Sovereignty
over South Ledge — Final considerations.

                                     I

   1. In paragraph 300 of the Judgment, the majority of the Court finds
 hat sovereignty over Pedra Branca/Pulau Batu Puteh belongs to the
Republic of Singapore (subpara. 1) ; that sovereignty over Middle Rocks
belongs to Malaysia (subpara. 2) ; and that sovereignty over South Ledge
belongs to the State in the territorial waters of which it is located (sub-
para. 3). Juridical reasons can always be found to support any conclu-
sion.


                                    II

  2. I disagree with the finding in paragraph 300 (1) of the Judgment
because it is based mainly on the interpretation of the 1953 correspon-
dence made in section 5.4.5, which I cannot accept for the reasons
explained hereafter.
  3. On 12 June 1953, Mr. J. D. Higham, on behalf of the Singapore
Colonial Secretary, sent the British Adviser at Johor a letter, which is
quoted in paragraph 192 of the Judgment as follows :
        “1. I am directed to ask for information about the rock some
     40 miles from Singapore known as Pedra Branca on which the Hors-
     burgh Lighthouse stands. The matter is relevant to the determina-
     tion of the boundaries of the Colony’s territorial waters. It appears
     this rock is outside the limits ceded by Sultan Hussain and the
     Dato Tumunggong to the East India Company with the island of
     Singapore in the Treaty of 1824 (extract at ‘A’). It was however men-
     tioned in a despatch from the Governor of Singapore on 28th Novem-
     ber 1844 (extract at ‘B’). The lighthouse was built in 1850 by the
     Colony Government who have maintained it ever since. This by
     international usage no doubt confers some rights and obligations on
     the Colony.


        2. In the case of Pulau Pisang which is also outside the Treaty
     limits of the Colony it has been possible to trace an indenture in the

99

      Johore Registry of Deeds dated 6th October, 1900. This shows that
      a part of Pulau Pisang was granted to the Crown for the purposes of
      building a lighthouse. Certain conditions were attached and it is
      clear that there was no abrogation of the sovereignty of Johore. The
      status of Pisang is quite clear.
         3. It is how [now] desired to clarify the status of Pedra Branca. I
      would therefore be most grateful to know whether there is any docu-
      ment showing a lease or grant of the rock or whether it has been
      ceded by the Government of the State of Johore or in any other way
      disposed of.
         4. A copy of this letter is being sent to the Chief Secretary, Kuala
      Lumpur.” (Memorial of Malaysia, Vol. 3, Ann. 67 ; Memorial of
      Singapore, Vol. 6, Ann. 93.)
  4. The Acting State Secretary of Johor replied on 21 September 1953.
The answer is quoted in paragraph 196 of the Judgment :
         “I have the honour to refer to your letter . . . dated 12th June 1953,
      addressed to the British Adviser, Johore, on the question of the
      status of Pedra Branca Rock some 40 miles from Singapore and to
      inform you that the Johore Government does not claim ownership
      of Pedra Branca.” (Memorial of Malaysia, Vol. 3, Ann. 69 ; Memo-
      rial of Singapore, Vol. 6, Ann. 96.)
  5. Singapore had an unexpected opportunity to explain its argument
based on the 1953 correspondence when answering the question put by
Judge Keith at the end of the public sitting on 23 November 2007, after
both Parties had filed their final submissions.
  6. The question was the following :
         “What response, if any, does Singapore wish to make in reply to
      the submission made yesterday by the Attorney-General of Malay-
      sia, expressly by reference to provisions of the Johor Agreement of
      1948 and the Federation of Malaya Agreement of 1948, that the
      Acting State Secretary of Johor, to quote part of the submission,
      ‘was definitely not authorised’ and did not have ‘the legal capacity to
      write the 1953 letter, or to renounce, disclaim, or confirm title of any
      part of the territories of Johor’ ?” (CR 2007/31, pp. 59-60.)


  7. In its response Singapore stated, inter alia :
        “Singapore has never argued that Johor renounced title to Pedra
      Branca for the simple reason that Johor had no title to Pedra Branca
      to renounce or abandon. As for confirmation of title, it is not Sing-
      apore’s argument that the Johor State Secretary confirmed Singa-
      pore’s title to territory. Singapore’s argument is simply that, by
      declaring that Johor did not claim Pedra Branca, the Johor State
      Secretary’s letter had the effect of confirming Singapore’s title to

100

      Pedra Branca and of confirming that Johor had no title, historic or
      otherwise, to the island.” (Written response of Singapore to the
      question put by Judge Keith dated 30 November 2007.)

  8. In respect of the term “disclaimer of title”, Singapore recalled the
explanation given in its Memorial :
        “8.16. It should be emphasised that it is not Singapore’s case that
      Johor abandoned or relinquished title to Pedra Branca in 1953.
      Abandonment or relinquishment of title is possible only if there is a
      pre-existing title. What Johor did by her 1953 letter was not to
      renounce title (since she did not have title) or a ‘claim’ to ownership,
      but rather to pronounce explicitly that Johor did not have a claim to
      ownership of Pedra Branca. It must also be emphasised that, in the
      context of Singapore’s possession of the island and in the absence of
      any claim or interest by third States, Johor’s disclaimer can only be
      regarded as unequivocal recognition of Singapore’s title.” (Ibid.)



  9. Malaysia commented on Singapore’s answer by noting that Singa-
pore did not argue that the 1953 letter amounted to a “renunciation” or
“abandonment” of title by Johor, or that the letter “confirmed Singa-
pore’s title to territory”. Malaysia then added :
         “There is an evident confusion and self-contradiction in the Sing-
      apore Response since, in the sentence immediately following the
      denial that the letter ‘confirmed Singapore’s title to territory’ the
      Response goes on to say that ‘the letter had the effect of confirming
      Singapore’s title to Pedra Branca’ (emphasis added). It is unclear
      what Singapore is saying : is it that the 1953 letter does not confirm
      or does confirm Singapore’s claim to Pulau Batu Puteh ? If it does
      not confirm Singapore’s title it is difficult to see how that the letter
      assists its case. If, on the other hand, the letter is said to confirm
      Singapore’s claim, it is difficult to see how the words that Johor
      ‘does not claim ownership of Pedra Branca’ can be converted into a
      positive acknowledgement that Singapore has sovereignty over the
      island.” (Malaysia’s comments on Singapore’s written response to
      the question put by Judge Keith to Singapore dated 7 December
      2007.)

  10. In this connection Malaysia had already stated :
        “The Court should bear in mind that prior to the Singapore letter
      of 12 June 1953 there were only two possibilities regarding Singa-
      pore’s sovereignty over Pulau Batu Puteh. Either Singapore had sov-
      ereignty, acquired over a century earlier, or it did not have sov-

101

      ereignty. If Singapore had sovereignty, then the Malaysian reply of
      21 September 1953 has no relevance to the question of title. The let-
      ter could not confer on Singapore a sovereignty that it already pos-
      sessed.
         If, on the other hand, Singapore did not possess sovereignty over
      Pulau Batu Puteh in June 1953, then Singapore is effectively treating
      the Malaysian September 1953 letter as its root of title. This would
      imply that nothing that Britain or Singapore had done in the pre-
      ceding century had been effective to reflect or establish title and that
      it is only the Malaysian reply of September 1953 that effectively cre-
      ated Singapore’s title.” (CR 2007/26, pp. 51-52, paras. 55-56.)


   11. In my opinion, Singapore’s argument is not very clear. On the one
hand, it maintained : that it “has never argued that Johor renounced title
 o Pedra Branca for the simple reason that Johor had no title to Pedra
Branca to renounce or abandon” ; that its argument was not that “Johor
abandoned or relinquished title to Pedra Branca in 1953”, because “[a]ban-
donment or relinquishment of title is possible only if there is a pre-exist-
 ng title” ; and that “it is not Singapore’s argument that the Johor State
confirmed Singapore’s title to territory”. On the other hand, Singapore
explained that its argument was simply that, by declaring that Johor did
not claim Pedra Branca/Pulau Batu Puteh, the Johor State Secretary’s
 etter had the effect of confirming Singapore’s title to Pedra Branca/Pulau
Batu Puteh and of confirming that Johor had no title, historic or other-
wise, to the island.
   12. In this respect, it is to be recalled that, as the Court concludes
earlier in the Judgment, Singapore did not have title to Pedra Branca/
Pulau Batu Puteh prior to 1953. Therefore, contrary to Singapore’s con-
 ention, it is, in my opinion, not possible for the 1953 letter from the
Johor Acting State Secretary to have had the effect of confirming Singa-
pore’s title to Pedra Branca/Pulau Batu Puteh.
   13. Nor, for the same reason, can the other possibility mentioned by
Singapore be accepted, i.e., that the 1953 Johor Acting State Secretary’s
 etter confirmed that Johor had no title, historic or otherwise, to the
 sland. As found in previous sections of the Judgment, Johor did have
 itle to Pedra Branca/Pulau Batu Puteh, and therefore it was not possible
 or the 1953 letter from the Acting State Secretary to confirm that Johor
had no title to Pedra Branca/Pulau Batu Puteh.

  14. The argument that the 1953 letter should be understood as Johor’s
renunciation, abandonment or relinquishment of its title to Pedra Branca/
Pulau Batu Puteh was not the argument made by Singapore and, accord-
 ngly, in my opinion it should not have been analysed, as it has been in
many paragraphs of the Judgment, and relied upon as the main basis to
conclude on Singapore’s sovereign title to Pedra Branca/Pulau Batu
Puteh.

102

  15. The 1953 letters are examined in great detail in the Judgment ; and
paragraph 196 states : “No further correspondence followed and the Sing-
apore authorities took no public action.”

   16. It is surprising that “[n]o further correspondence followed”,
because Johor had not given the information requested by Singapore.
Johor did not inform Singapore of the existence or non-existence of any
“document showing a lease or grant of the rock”, nor did Johor answer
 he question whether it had “ceded” “or in any other way disposed of”
Pedra Branca/Pulau Batu Puteh. It is basic practice in international rela-
 ions whenever a question remains unanswered to repeat the request in
writing and to insist that the information be provided. This would have
been particularly true here, because the aim of the 1953 correspondence
was to “clarify” the status of Pedra Branca/Pulau Batu Puteh. However,
Singapore chose not to proceed in this way and has not explained to the
Court why it abstained from acting.
   17. Moreover, the 1953 letter from Johor answered a completely dif-
 erent question from the one asked by Singapore. It merely stated that
“the Johore Government does not claim ownership of Pedra Branca”. It
 s acknowledged in paragraph 222 of the Judgment that “ownership” is in
principle distinct from “sovereignty”, but that “[i]n international litiga-
 ion ‘ownership’ over territory has sometimes been used as equivalent to
 sovereignty’”. It is a fact that Johor used the term “ownership”, not
“sovereignty”. Therefore, if Singapore understood Johor’s 1953 letter to
mean in reality that “the Johore Government does not claim sovereignty
over Pedra Branca”, it should at the very least, have requested the nec-
essary explanation from Malaysia. This would have been perhaps the
most appropriate way to “clarify the status of Pedra Branca”, which was
 he main purpose of Singapore’s letter of 12 June 1953.


   18. The requests for further information which are referred to in the
preceding paragraphs of this separate opinion, and which, in my view,
Singapore should have made to Malaysia, cannot be considered out of
 he ordinary, since both States “enjoyed very close and friendly rela-
 ions”, as stressed several times in the Judgment.

   19. The lack of “public action” by Singapore’s authorities is more dif-
ficult to understand than the “lack of further correspondence”.

   20. If Singapore did in fact consider that its sovereignty over Pedra
Branca/Pulau Batu Puteh had been acknowledged, notwithstanding the
ambiguous terms of Johor’s 1953 letter, elementary principles of good
 aith required Singapore to assert a formal claim of sovereignty over
Pedra Branca/Pulau Batu Puteh. It is particularly clear that Singapore
should have done so, because, as explained in paragraphs 196 and 224 of
 he Judgment, the Colonial Secretary wrote to the Acting Master Attend-

103

ant on 13 October 1953 informing him that, since the Johor Government
did not claim ownership of Pedra Branca/Pulau Batu Puteh, “the Attor-
ney General agrees that we can claim it as Singapore territory” ; and
because on 6 February 1953 the Master Attendant recalled the Chief Sur-
veyor’s opinion that Singapore should claim a 3-mile limit around Hors-
burgh. However, Singapore failed to do so and, as a result of the inaction
of its authorities, the status of Pedra Branca/Pulau Batu Puteh, far from
being “clarified”, remained obscure.

   21. Additionally, it may be observed that information about Pedra
Branca/Pulau Batu Puteh was sought by the Colonial Secretary of Sing-
apore because it was “relevant to the determination of the boundaries of
 he Colony’s territorial waters”. Paragraph 225 of the Judgment refers to
 nternal Singapore correspondence of July 1953 indicating :

      “that the Foreign Office and Colonial Office in London were involved
      in a wider examination of issues relating to territorial waters, with
      the then recent Judgment of this Court in the Fisheries case (United
      Kingdom v. Norway) (Judgment, I.C.J. Reports 1951, p. 116) con-
      stituting an important element (that Judgment was rendered on
      11 December 1951). The conclusion reached in Singapore by the
      Colonial Secretary was that because of geographical circumstances,
      the colony would gain very little from the new methods of defining
      territorial waters. On the other hand, ‘an application of the new
      principles by neighbouring countries’ could ‘only result in an un-
      desirable restriction to fishing grounds normally used by Singapore
      fishermen’. ‘For general reasons also any enclosure of the high seas
      by foreign States is contrary to the interest of this densely populated
      maritime Colony dependent on sea-borne trade.’ The internal letter
      of July 1953 concluded by mentioning an understanding reached on
      the former methods of defining territorial waters with Indonesia
      in July 1951, and a concern not to disturb the relationship which
      then existed between the Colony and Indonesia.” (Memorial of
      Malaysia, Vol. 3, Ann. 68.)


  22. Paragraph 225 concludes : “the fact that the authorities in Singa-
pore — or in London for that is where the final decision-making power
 ay — took no action at that time is not at all surprising”. However, even
assuming that maritime issues had been under “a wider examination” in
London in July 1953, it is not clear why, if the examination of them was
ongoing at 12 June 1953, the Colonial Secretary of Singapore decided to
demand information about the status of Pedra Branca/Pulau Batu Puteh
precisely because it was “relevant to the determination of the boundaries
of the Colony’s territorial waters”.


104

                                      III

  23. My vote against paragraph 300 (1) of the Judgment is also
explained because I do not agree with the examination of “[t]he conduct
of the Parties after 1953” made in section 5.4.6 of the Judgment. Its para-
graph 274 concludes as follows :
        “The conduct of the United Kingdom and Singapore was, in
      many respects, conduct as operator of Horsburgh lighthouse, but
      that was not the case in all respects. Without being exhaustive, the
      Court recalls their investigation of marine accidents, their control
      over visits, Singapore’s installation of naval communication equip-
      ment and its reclamation plans, all of which include acts à titre de
      souverain, the bulk of them after 1953. Malaysia and its predecessors
      did not respond in any way to that conduct, or the other conduct
      with that character identified earlier in this Judgment, of all of which
      (but for the installation of the naval communication equipment) it
      had notice.”


  24. The majority of the Court specifies the actions that, in its opinion,
Singapore performed à titre de souverain. However, “the bulk of them”
 ook place after 1953, as stated in paragraph 274 of the Judgment. In this
respect it is to recalled that the Court decided on 10 October 2002 that
      “the facts and circumstances put forward by Nigeria with respect to
      the Lake Chad villages concern a period of some 20 years, which is
      in any event far too short, even according to the theory [of historical
      consolidation of title] relied on by it” (Land and Maritime Boundary
      between Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial
      Guinea intervening), Judgment, I.C.J. Reports 2002, p. 352, para. 65).

   25. In paragraph 34 of the Judgment, 14 February 1980 is found to be
 he critical date for the purposes of the dispute as to sovereignty over
Pedra Branca/Pulau Batu Puteh. Therefore, even assuming that the
actions referred to by the majority of the Court in section 5.4.6 of the
Judgment were performed by Singapore à titre de souverain, they con-
cern a period far too short and for this reason are not sufficient to un-
dermine Johor’s historical title to Pedra Branca/Pulau Batu Puteh. Sing-
apore’s effectivités do not correspond to the law, and, as the Court has
reiterated more than once :
        “Where the act does not correspond to the law, where the territory
      which is the subject of the dispute is effectively administered by a
      State other than the one possessing the legal title, preference should
      be given to the holder of the title.” (Frontier Dispute (Burkina Faso/
      Republic of Mali), Judgment, I.C.J. Reports 1986, p. 587, para. 63 ;
      see also Territorial Dispute (Libyan Arab Jamahiriya/Chad), Judg-

105

      ment, I.C.J. Reports 1994, p. 38, paras. 75-76 ; Land and Maritime
      Boundary between Cameroon and Nigeria (Cameroon v. Nigeria :
      Equatorial Guinea intervening), Judgment, I.C.J. Reports 2002,
      p. 353, para. 68).
   26. Paragraph 275 of the Judgment states that “the Johor authorities
and their successors took no action at all on Pedra Branca/Pulau Batu
Puteh from June 1850 for the whole of the following century or more”.
Similar statements are also found in a number of other paragraphs of the
Judgment and were made repeatedly by Singapore throughout the present
proceedings. However, the Johor authorities and their successors were
under no international obligation to undertake any action at all, because
Johor had historical title to Pedra Branca/Pulau Batu Puteh, as recog-
nized in the Judgment. On the contrary, clarification of the status of the
 sland was a matter of prime importance to Great Britain, because Great
Britain had made a substantial investment in the construction and main-
 enance of Horsburgh lighthouse. However, Great Britain remained silent
over the years and the status of Pedra Branca/Pulau Batu Puteh was still
unclear in 1953, as evidenced in Mr. J. D. Higham’s letter, on behalf of
 he Singapore Colonial Secretary. Singapore’s silence continued in the
 ollowing years. No further correspondence was sent to Malaysia to
obtain the necessary clarifications and no public action was undertaken
by Singapore authorities.



                                    IV

  27. Paragraph 297 of the Judgment states that the Court “will proceed
on the basis of whether South Ledge lies within the territorial waters gen-
erated by Pedra Branca/Pulau Batu Puteh, which belongs to Singapore,
or within those generated by Middle Rocks, which belongs to Malaysia” ;
and “that South Ledge falls within the apparently overlapping territorial
waters generated by the mainland of Malaysia, Pedra Branca/Pulau Batu
Puteh and Middle Rocks”. The Court adds in paragraph 298 that “in the
Special Agreement and in the final submissions it has been specifically
asked to decide the matter of sovereignty separately for each of the three
maritime features”, but at the same time observes that it “has not been
mandated by the Parties to draw the line of delimitation with respect to
 he territorial waters of Malaysia and Singapore in the area in question”.
Consequently in paragraph 300 (3) of the Judgment the Court “[f]inds
 hat sovereignty over South Ledge belongs to the State in the territorial
waters of which it is located”.

  28. As explained in the two preceding sections of this separate opin-
 on, Pedra Branca/Pulau Batu Puteh belongs to Malaysia and I agree that
Middle Rocks is under the sovereignty of Malaysia, as found in para-
graph 300 (2) of the Judgment. Therefore, I consider South Ledge to be

106

ocated within the territorial waters of Malaysia and for this reason to
belong to Malaysia.


                                     V

   29. On 23 November 2007 the Court informed Malaysia and Singa-
pore that it was retiring for deliberation. Public hearings on the merits in
 he case brought by Djibouti against France commenced on 21 Janu-
ary 2008 and eight days later the Court retired for deliberation, which is
ongoing. Public hearings on the Preliminary Objections in the case con-
cerning Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Croatia v. Serbia and Montenegro), to be held
 rom 26 to 30 May 2008, require examination in advance of the written
arguments and requests made by the Parties. Time constraints to present
 his separate opinion within the time-limit fixed by the Court did not per-
mit me to make a complete explanation of my disagreement with sub-
paragraphs 1 and 3 of paragraph 300 of the Judgment. Therefore I only
advanced some of the main reasons for voting against them.


                                (Signed) Gonzalo PARRA-ARANGUREN.




107

